UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 27, 2012 ELECSYS CORPORATION (Exact name of registrant as specified in its charter) KANSAS 0-22760 48-1099142 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Identification Employer No.) 846 N. Mart-Way Court, Olathe, Kansas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (913) 647-0158 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 27, 2012 the Company announced the resignation of M. Scott Tampke, the Company’s Chief Sales Officer, effective as of the close of business on January 27, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant hasduly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 27, 2012 ELECSYS CORPORATION By: /s/ Todd A. Daniels Todd A. Daniels Vice President and Chief Financial Officer
